Citation Nr: 1722853	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  03-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for diabetes mellitus type II in excess of 20 percent for the period from August 5, 2001 to January 7, 2003.

2.  Entitlement to a higher initial disability rating for diabetes mellitus type II in excess of 40 percent from January 7, 2003.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 21, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the RO in Indianapolis, Indiana, which granted service connection for diabetes mellitus type II (diabetes mellitus) and assigned a 20 percent disability rating from August 5, 2001.  An August 2003 rating decision granted a higher initial disability rating for the diabetes mellitus and assigned a 40 percent rating from August 11, 2003.  Thereafter, a September 2004 rating decision granted an earlier effective date for the higher initial disability rating and assigned the 40 percent rating for the diabetes mellitus from January 7, 2003.

In a May 2012 Board decision, the Board added the issue of entitlement to TDIU prior to February 21, 2004 pursuant to the decision of the United States Court of Appeal for Veterans Claim (Court) in Rice v. Shinskei, 22 Vet. App. 447, 454 (2009) (holding that entitlement to a TDIU is potentially an element of all rating issues).  The Board's May 2012 decision remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the May 2012 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of entitlement to a TDIU prior to February 21, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	For the initial rating period on appeal from August 5, 2001 to January 7, 2003, management of diabetes mellitus required the use of an oral hypoglycemic agent and restricted diet only, and did not require the use of insulin or regulation of activities.

2.	For the initial rating period on appeal from January 7, 2003 forward, management of the diabetes mellitus required the use of insulin, restricted diet, and regulation of activities, without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.	The criteria for a higher initial disability rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for the initial rating period on appeal from August 5, 2001 to January 7, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7913 (2016).

2.	The criteria for a higher initial disability rating in excess of 40 percent for diabetes mellitus type II have not been met or more nearly approximated for the initial rating period on appeal from January 7, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision remands the issue of a TDIU prior to February 21, 2004, no further discussion of VA's duties to notify and assist is necessary as to that issue.

The Veteran is challenging the initial disability rating assigned following the grant of service connection for diabetes mellitus.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for diabetes mellitus no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements.

Further, the Board's prior May 2012 decision remanded the issues on appeal to the RO for further development.  Specifically, the May 2012 Board decision directed the RO to obtain outstanding VA treatment records from December 2011 forward, private treatment records pertaining to treatment for diabetes and diabetic disabilities after December 2011, and SSA records.  Pursuant to the Board's remand directives, in September 2014, the RO requested the Veteran identify the names, addresses, and approximate dates of treatment for any treatment received for diabetes and diabetic disabilities after December 2011.  The September 2014 letter indicated additional evidence should be submitted within 30 days; however, no response to the September 2014 letter has been received from the Veteran.  Accordingly, a February 2016 Supplemental Statement of the Case (SSOC) denied a higher initial disability rating for diabetes mellitus and entitlement to a TDIU prior to February 21, 2004.  In April 2017, the Veteran's representative provided an appellate brief of the issues on appeal, but did not indicate the Veteran had any additional evidence regarding the issues on appeal.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Next, the Veteran was afforded a VA examination for diabetes mellitus in July 2008, the examination report which is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2008 VA examination report reflects that the VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed medical findings for the service-connected diabetes mellitus and related conditions.  The Board finds that the July 2008 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a higher initial disability rating for diabetes mellitus.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the separate disability ratings for the diabetes mellitus have already been assigned for separate periods of time, as discussed below.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Rating for Diabetes Mellitus from August 5, 2001 to January 7, 2003

The Veteran generally contends that a higher initial rating in excess of 20 percent is warranted for the service-connected diabetes mellitus for the initial rating period from August 5, 2001 to January 7, 2003.  Specifically, in a September 2003 VA Form 9, the Veteran contends a higher initial disability rating is warranted given that diabetes was diagnosed in 1994, long before the grant of service connection made effective in August 2001, and because the Veteran is no longer employed due to complications from the service-connected diabetes.  The Board's previous May 2008 decision, in pertinent part, denied an earlier effective date for service connection for diabetes mellitus, which became final and that issue is not currently before the Board on appeal.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

For the initial rating period on appeal from August 5, 2001 to January 7, 2003, the service-connected diabetes mellitus has been rated as 20 percent disabling under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.118.  Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of all the lay and medical evidence of record, the Board finds that a higher initial disability rating in excess of 20 percent is not warranted for the service-connected diabetes mellitus for the initial rating period from August 5, 2001 to January 7, 2003.  The record reflects that during this initial rating period, the service-connected diabetes mellitus had been managed by an oral hypoglycemic agent and a restricted diet only.  An October 2001 private treatment record from Dr. M.M. reflects the Veteran had been taking Glucovance to treat the diabetes and had been trying to follow a restricted diet.  During the October 2001 visit, the Veteran denied experiencing any hypoglycemic episodes or any numbness or tingling consistent with diabetic neuropathy, and conveyed not being interested in checking blood sugar levels at home.

A July 2002 private treatment record from Dr. M.M. shows the Veteran was instructed to perform 30 to 60 minutes of aerobic activity three to four times per week, and that the next follow up appointment should be scheduled in six months.

In a December 2002 letter, Dr. M.M. stated that the Veteran was diagnosed with diabetes in 1994 and had been on a restricted diet and medication ever since.  Dr. M.M. also stated that the Veteran presented for follow up appointments once to twice a year, but did not follow up more often due to financial constraints.

In a January 2003 letter, Dr. M.M. stated that the Veteran had been seen on January 7, 2003, and was placed on insulin due to blood sugar levels.  Dr. M.M. also stated that the Veteran had been on a restrictive diet and an extensive exercise program to control the diabetes.

After a review of all the evidence of record, the Board finds that, for the initial rating period on appeal from August 5, 2001 to January 7, 2003, the Veteran's diabetes mellitus had been managed by a restricted diet and an oral hypoglycemic agent only, but did not require the use of insulin or regulation of activities.  The record reflects that during this initial rating period, the service-connected diabetes was being managed by an oral hypoglycemic agent only, and did not require the use of insulin until January 7, 2003.  Additionally, private treatment records from Dr. M.M. reflect that the Veteran was encouraged to exercise and increase activity levels, rather than regulate it.  

Based on the foregoing, the weight of the lay and medical evidence demonstrates that prior to January 7, 2003, the use of insulin and regulation of activities (avoidance of strenuous occupational and recreational activities) were not required; thus, the Board finds that for the initial rating period on appeal from August 5, 2001 to January 7, 2003, the criteria for a higher disability rating in excess of 20 percent for diabetes mellitus has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7913.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Initial Rating for Diabetes Mellitus from January 7, 2003

For the initial rating period on appeal from January 7, 2003 forward, the service-connected diabetes mellitus has been rated as 40 percent disabling under DC 7913.  The record reflects that from January 7, 2003 forward, diabetes has been managed by the use of insulin, a restricted diet, and regulation of activities, without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally, the record reflects that diabetes has resulted in both compensable and noncompensable complications that have already been service-connected and separately rated.

The Veteran generally contends that an initial disability rating in excess of 40 percent for diabetes is warranted for the period from January 7, 2003 forward.  In a June 2008 statement, the Veteran asserts that hypoglycemic reactions occur three times per month on average and that he has been seeing a registered nurse on a weekly basis since July 1995 for diabetes and hypoglycemic problems.  In a December 2010 statement, the Veteran asserts that he has met with D.D. on a weekly basis since July 1995, who is a registered nurse and qualified to provide counseling and treatment for diabetes mellitus.

After a review of all the lay and medical evidence of record, the Board finds that a higher initial disability rating in excess of 40 percent is not warranted for the service-connected diabetes mellitus for the initial rating period from January 7, 2003 forward as the evidence does not demonstrate that the diabetes has manifested in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In an October 2003 statement, D.D. stated that she had been acquainted with the Veteran for over eight years through their church.  D.D. also stated being employed as a registered nurse working in an operating room at a local hospital.  In a December 2010 statement, D.D. conveyed seeing the Veteran at least on a weekly basis and that she had followed the Veteran's health throughout the years and provided counseling by being available to answer any medical questions the Veteran may have.

In November 2011, VA attempted to obtain medical treatment records from D.D. for the Veteran's diabetes; however, in a November 2011 statement in response to VA's request to provide such records, D.D. advised treatment records were not maintained as she was not employed by the Veteran's primary care provider.  Further, D.D. stated that she had seen the Veteran four to six times per month for the last 16 years in a public setting and had been available for consultation regarding any health-related questions the Veteran may have.  D.D. also provided that she would be willing to start maintaining records of the Veteran's glucose readings on a weekly basis if needed.  In another November 2011 statement, D.D. conveyed that the Veteran experiences episodes of syncope resulting from hypoglycemia, which necessitated their frequent consultations; D.D. reiterated willingness to begin recording the Veteran's glucose readings on a monthly or weekly basis.

The Board has considered the Veteran's contention that the service-connected diabetes mellitus requires twice a month visits to a diabetic care provider and D.D.'s numerous lay statements; however, the evidence of record shows that D.D. is a registered nurse with experience working in an operating room, but is not competent to provide medical care to the Veteran for diabetes.  Moreover, D.D.'s November 2011 statement suggests that any medical consultation provided to the Veteran was on an informal basis given that D.D. stated the frequent visits with the Veteran occurred in a public setting and that she did not maintain any treatment records.  Importantly, the Veteran's informal consultations with D.D. do not demonstrate the severity of the diabetes such that twice monthly visits to a diabetic care provider has been necessary in order to manage blood sugar levels; thus, the Board finds that the Veteran's and D.D.'s lay statements are neither competent nor probative in showing that the service-connected diabetes is so severe that twice monthly visits to a diabetic care provider is necessary to manage symptoms of the disease.

The Veteran was provided with a VA examination for diabetes mellitus in July 2008.  The July 2008 VA examination report reflects the diabetes was being treated with insulin more than once daily and oral medication and is negative for a history of hospitalizations or surgery associated with diabetes.  Although the VA examination report reflects a positive response to hypoglycemic reactions or ketoacidosis episodes, these complications did not result in hospitalization.  The July 2008 examination report also reflects that the Veteran is only required to visit a diabetic care provider on a monthly basis at most and that managing the diabetes requires a restricted diet and regulation of strenuous activities.

A March 2009 VA treatment record shows the Veteran presented for a primary care follow up appointment, and that the last primary care appointment was in September 2008.  The Veteran reported a normal appetite, no weight loss, but had not strictly adhered to a restricted diet.  The VA examiner noted elevated blood sugar levels were due to dietary discretions and the Veteran was advised to monitor his diet and try to lose some weight.  The Veteran was instructed to increase insulin dosage slightly and to return in eight weeks to recheck blood sugar levels.

A July 2009 VA treatment record reflects the Veteran's last primary care appointment was in March 2009 and that the Veteran reported working hard to manage blood sugar levels with dietary changes.  The VA examiner instructed the Veteran to continue the same regimen managing the diabetes, and to return for a follow up appointment in five months.

An April 2013 VA treatment record reflects that insulin dosage had been increased at the Veteran's last primary care appointment, but that the Veteran had increased activity levels, which helped improve blood sugar levels.  The Veteran also denied experiencing any hypoglycemia during the April 2013 VA primary care appointment.

A June 2013 VA treatment record reflects the Veteran reported using a decreased dose of insulin, which resulted in a few episodes of hypoglycemia during periods of increased activity, when meals were spaced too far apart, or when the Veteran did not eat the usual evening snack.

A July 2014 VA treatment record reflects insulin dosage was increased at the last primary care appointment, but that the Veteran had decreased the insulin dosage back to the prior amount when blood sugar levels started to improve due to increased activity.  The Veteran reported feeling hypoglycemic on occasion due to increased activity or the length of time between meals.  The July 2014 VA treatment record reflects the Veteran was instructed to return for a follow up appointment in three months.

An October 2015 VA treatment record shows the last primary care appointment was in April 2015 and that blood sugar levels had been improving.  The VA examiner advised the Veteran to continue the same regimen managing the diabetes and to monitor diet and exercise more.

A January 2016 VA treatment record reflects the Veteran was seen for an eye examination.  Upon examination of the Veteran, the VA examiner assessed diabetes mellitus without retinopathy in both eyes and noted the Veteran should continue good blood sugar control and primary care follow up appointments.

After review of all the lay and medical evidence of record, the Board finds that a higher initial disability rating in excess of 40 percent is not warranted for the service-connected diabetes mellitus for the initial rating period from January 7, 2003 forward.  The evidence of record demonstrates that during the initial rating period from January 7, 2003, diabetes has been managed by insulin, restricted diet, and regulation of activities without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The competent evidence of record demonstrates that management of the diabetes does not require twice a month visits to a diabetic care provider.  Although the Veteran asserts the diabetes has required at least weekly visits with a registered nurse, the evidence discussed above indicates these visits were meetings with an acquaintance that occurred in a public setting, where the Veteran could seek informal medical advice for managing diabetes.  These informal visits were with an individual who is not competent to provide formal medical care for the Veteran's diabetes as evidenced by the fact that no medical records were maintained.  Moreover, the VA treatment records discussed above indicate the diabetes has generally been under good control with insulin, a restricted diet, and regulation of activities, and that follow up appointments have been scheduled out for at least one month or more.  While the Veteran has reported episodes of hypoglycemia under certain conditions, the July 2008 VA examination report reflects a negative history of any hospitalizations resulting from either episodes of ketoacidosis or hypoglycemic reactions.  

Based on the foregoing, the Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected diabetes mellitus has been managed by insulin, restricted diet, and regulation of strenuous activities without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and the criteria for a higher initial disability rating in excess of 40 percent for diabetes mellitus have not been met or more nearly approximated for the initial rating period from January 7, 2003.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7913.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected diabetes mellitus for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected diabetes mellitus disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  During the initial rating period from August 5, 2001 to January 7, 2003, the Veteran's diabetes had been managed with an oral hypoglycemic agent and a restricted diet only, and did not require regulation of activities.  During the initial rating period on appeal from January 7, 2003 forward, the Veteran's diabetes mellitus has been managed with insulin, a restricted diet, and regulation of activities only, and has manifested in symptoms of hypoglycemia that did not result in any hospitalizations.  The schedular rating criteria (DC 7913) specifically rate on management of diabetes mellitus with an oral hypoglycemic agent, insulin, restricted diet, and regulation of activities, as well as other symptoms and criteria the Veteran does not meet during the initial rating period on appeal.  Based on the foregoing, the Board finds that the record does not reflect that the diabetes mellitus disability is so exceptional or unusual as to warrant referral for consideration of the assignment of an increased disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the diabetes mellitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial disability rating in excess of 20 percent for the service-connected diabetes mellitus type II, for the initial rating period from August 5, 2001 to January 7, 2003, is denied.

A higher initial disability rating in excess of 40 percent for the service-connected diabetes mellitus type II, for the initial rating period from January 7, 2003 forward, is denied.



REMAND

Entitlement to a TDIU prior to February 21, 2004

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

As discussed above, the Board's May 2012 decision added the issue of entitlement to a TDIU prior to February 21, 2004; however, for the period prior to February 21, 2004, the Veteran's service-connected disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  In February 2016, the RO issued an SSOC denying a TDIU prior to February 21, 2004, and returned the matter to the Board for appellate consideration without referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for extraschedular consideration; however, the evidence of record indicates that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether the Veteran had been precluded from obtaining or maintaining substantially gainful employment for the period prior to February 21, 2004, including the evidence cited in a June 2005 rating decision granting a TDIU from February 21, 2004 forward.

Accordingly, the issue of a TDIU for the period prior to February 21, 2004 is REMANDED for the following actions:


1.	In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU for the period prior to February 21, 2004.

2.	Then, readjudicate the issue of entitlement to a TDIU for the period prior to February 21, 2004.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


